Citation Nr: 0734205	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-37 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes to handle disbursement of 
funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1977 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  Thereafter, the Columbia, 
South Carolina, RO assumed jurisdiction.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 C.F.R. 
§ 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is inapplicable to competency cases, in essence 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 
38.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55).

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities. 38 C.F.R. § 3.353(c).  

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation, such doubt will 
be resolved in favor of competency.  38 C.F.R. § 3.353(d); 
see also 38 C.F.R. § 3.102.

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran has not submitted any reason for his failure to 
appear at his scheduled August 2005 VA examination.  He was 
advised in a supplemental statement of the case that the RO 
found he had not reported for the examination, but did not 
respond.  Therefore, there is no good cause for his failure 
to appear.  The claim will be considered based on the 
evidence of record.

The Board further notes that the veteran failed to appear for 
a scheduled videoconference hearing in May 2006, and has 
missed many appointments for VA outpatient treatment.  

A review of the record reveals that service connection is 
currently in effect for a paranoid type schizophrenic 
reaction, rated as 100 percent disabling, and hypertension, 
rated as 10 percent disabling.  

As early as October 1996, a VA treatment provider opined that 
the veteran was not competent to handle his finances.  The 
claims folder shows that he has problems with substance abuse 
and has undergone numerous periods of hospitalization across 
the country.

At the time of a March 2004 interview by a VA social worker, 
it was noted that the veteran arrived several hours late, 
smelling of alcohol and appearing poorly kept.  She had 
previously spoken to a staff member in a Congressman's 
office, who reported that the veteran said that he did not 
have the $1.50 bus fare to attend the VA interview.  The 
staff member lent the veteran the bus fare and also reported 
that he had lent the veteran money on other occasions.  

At the interview, the veteran exhibited unstable behavior.  
He talked to himself and was noted to have argued with each 
individual he had contracted by phone.  He was carrying a 
tote bag which contained folded magazines and he had his 
pockets stuffed with small dirty clippings of magazines.  He 
constantly fumbled with these clippings, taking them in and 
out of his pockets and tote bag, and continued to talk to 
himself and accused his sister of wrongdoing.  

The examiner stated that it was her professional opinion that 
the veteran was not capable of handling his own finances.  He 
had expended $2,300 by the 10th of the month and was unable 
to realistically account for any of this money.  She 
indicated that it was a known fact that housing/lodging did 
not cost $2,300 for 10 days in most settings.  In March 2004 
addendums both a nurse practitioner and the lead VA 
psychiatrist agreed that the veteran was incompetent and 
would need assistance in managing his financial affairs.  

In his notice of disagreement with the finding of 
incompetency the veteran asked for a VA examination.  As 
noted, the veteran failed to report for the requested 
examination.  

The Board notes that there is no medical evidence of record 
countering the social worker's, nurse practitioner's and 
psychiatrist's opinion that the veteran was incapable of 
handing his finances.

The veteran has argued that these opinions and those of his 
family members are incorrect, but he has exhibited no ability 
to handle his finances.  The undisputed record is that he 
spent all of his benefits in the first 10 days of the month, 
that he had to borrow the small amount of money needed to 
attend a VA interview, and that he was incapable of 
explaining how he had used his funds.

The veteran has asserted that he is competent.  The veteran, 
however, has not claimed, or shown, that he is a medical 
expert, capable of rendering medical opinions.  The Court has 
held that lay statements are insufficient to rebut a VA 
determination of incompetence, because such a determination 
requires medical knowledge.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996).

The Board finds that the overwhelming weight of the evidence 
is against a finding that the veteran is competent.  
Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 
2002).





							(CONTINUED ON NEXT PAGE)
ORDER

The veteran is incompetent for VA purposes.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


